Citation Nr: 1507163	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-18 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Oakland, California Regional Office (RO) of the United States Department of Veteran Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has hearing loss as a result of his military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to hearing loss, VA has specifically defined what is meant by a 'disability' for the purpose of service connection.  38 C.F.R. § 3.385 (2014). '[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.'  See id.

The Veteran served on active duty from January 1951 to October 1953 in the Army.  He claims that he has bilateral hearing loss as a result of acoustic trauma in service.  He asserts that he was exposed to loud noises while serving in Korea as an gunner with an artillery unit.  He was exposed Howitzers and cannon fire around the clock for 9 months.

The Veteran's service treatment records are not available for review.  An April 2008 letter outlined the steps that were taken to attempt to locate the missing records and reported that a reply from the National Personnel Records Center (NPRC) indicates that these records were believed to have been destroyed in a 1973 fire at the St. Louis facility.  Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's lay statements regarding exposure to loud noise from cannon fire and Howitzers is credible and, therefore, acoustic trauma is presumed.  Post-service, a December 2007 VA treatment record reflects that the Veteran was seen for an audiometric evaluation.  At that time, the Veteran reported a history of noise exposure including serving as an Army gunner in the artillery.  He also reported post-service occupational noise exposure in oil fields and as an appliance repairman for 40 years.  Audiological testing was performed, and the examiner noted the results were unreliable.

The Veteran was provided with a VA examination in April 2008.  Audiological testing was performed, and the examiner recorded a diagnosis of right and left ear sensorineural hearing loss.  The examiner opined that due to the fact that there is no evidence of any previous audiological testing, he could not resolve the matter without resort to mere speculation.  The examiner also found that if confirmed, the noise history certainly suggests significant sustained exposure to concussive noise which could have been damaging to his hearing.  His test reliability was considered fair to good.  The examiner noted that there is a mild conductive component which is contributing factor to his low frequency hearing sensitivity in both ears. 

In a May 2009 substantive appeal, the Veteran asserted that his post-service noise exposure was limited to one year after service while working in the oil fields.  Thereafter, he spent 40 years in appliance repair.  He participated in no activities after the military that caused the kind of traumatic noise exposure he experienced in service. 


Because the Veteran's average pure tone thresholds exceeded 40 decibels at 1000 to 4000 hertz bilaterally on examination in April 2008, he clearly has a current hearing loss disability as defined in 38 C.F.R. § 3.385.

In light of the above conceded acoustic trauma in service, as well as the April 2008 VA examiner's opinion that the Veteran's bilateral hearing loss could be due to military noise exposure, service connection for bilateral hearing loss is warranted.  While the Veteran admits to some post-service noise exposure, which was also noted by the April 2008 VA examiner, and although several years passed between the Veteran's service and the first record of complaint, in light of the competent and credible statements by the Veteran and the nexus opinion of the April 2008 VA examiner linking the Veteran's bilateral hearing loss to service, the evidence is at least in relative equipoise and, therefore, the Board has resolved doubt in favor of the Veteran.

Given the granting of the benefit, no further consideration of the duties to assist or notify the claimant of substantiation of the claim is necessary. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


